Citation Nr: 1313090	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbosacral strain. 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis with bilateral pes planus. 

3.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

4.  Entitlement to an initial compensable rating for hyperpituitarism.  

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and two friends.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for the disabilities on appeal and assigned initial evaluations effective September 1, 2009.  Jurisdiction over the claims file is currently held by the RO in Winston-Salem, North Carolina.  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Initially, the Board notes that the virtual claims file currently contains records of VA treatment dated through July 2011.  At the May 2012 hearing, the Veteran testified that he had received recent treatment for his disabilities at the Fayetteville VA Medical Center (VAMC).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, the Veteran's most recent VA treatment records must be procured and associated with the virtual claims file.  

The Board also finds that additional VA examinations are required.  The Veteran's disabilities were most recently examined by VA in July 2011; however, in May 2012, the Veteran provided testimony before the Board indicating that his disabilities had increased in severity.  He reported having pain in his back and feet that severely limited his ability to stand and sit.  He also testified that his back and foot pain caused him to lose his job as a letter carrier with the United States Postal Service (USPS) in December 2011.  Regarding his other disabilities, the Veteran testified that he experienced manifestations of high blood pressure similar to episodes of accelerated heart rate and dizziness, with headaches and mood changes due to hormonal irregularities associated with hyperpituitarism.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board therefore finds that the Veteran should be provided a new VA examination to determine the current severity of the disabilities on appeal.  

Entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the Veteran has raised the issue of unemployability. He testified in May 2012 that his contract with the USPS was not renewed due to his inability to perform work duties because of back and foot pain.  While the claim for TDIU is part of the Veteran's claims for increased ratings currently on appeal, the RO has not explicitly adjudicated the entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

On remand, the RO should send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012), regarding his claim for entitlement to a TDIU.  The claim should then be adjudicated.  The duty to assist also requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294 (1994).  The examination(s) provided to determine the current severity of the Veteran's disabilities should also include a medical opinion addressing the impact of the disabilities on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment from the Fayetteville VAMC for the period beginning July 2011.  Associate the records with the Veteran's virtual claims file.  

2.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Schedule the Veteran for a VA examination(s) to determine the current severity of all manifestations of his service-connected lumbosacral strain, bilateral plantar fasciitis with pes planus, hypertension, and hyperpituitarism.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examination report(s) must include the following findings:

a)  Range of motion studies of the thoracolumbar spine conducted with  a goniometer.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether the Veteran's disability has resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should identify any evidence of neurological disorders, including neuropathy in both lower extremities due to the service-connected back disability.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

b)  Determine the degree of severity (whether mild, moderate, severe, or pronounced) of any bilateral plantar fasciitis and pes planus.  The examiner should state whether the Veteran manifests objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, or indications of swelling on use and characteristic callosities.  

c)  Determine the Veteran's diastolic pressure as well as his systolic pressure and indicate whether diastolic pressure is predominantly 110 or more and whether systolic pressure is predominantly 200 or more.  

d)  Determine any residuals of endocrine dysfunction associated with hyperpituitarism.  Indicate whether any of the following are present: continuous medication required for control, fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance, dementia, slowing of thought, depression, weight gain, cold intolerance, cardiovascular involvement, bradycardia (less than 60 beats per minute), sleepiness, and/or headaches.   If bradycardia is shown, offer an opinion as to whether such condition is related to the service-connected condition.  If there is any other cardiovascular involvement, the condition shall be identified, with an explanation of the involvement.

e)  Provide an opinion as to whether the Veteran's service-connected disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Adjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).

5.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC (to include the issue of entitlement to TDIU if not granted), before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

